                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION


UNITED STATES OF AMERICA
and ARKANSAS DEPARTMENT OF
ENVIRONMENTAL QUALITY                                                               PLAINTIFFS


v.                                     Case No. 1:18-cv-1076


GEORGIA PACIFIC CHEMICALS, LLC
and GEORGIA-PACIFIC CONSUMER
OPERATIONS, LLC                                                                  DEFENDANTS

                                              ORDER

       Plaintiffs filed their Complaint on December 14, 2018. (ECF No. 1). That same day, the

United States filed its Notice of Lodging of Consent Decree Pending Solicitation of Public

Comment. (ECF No. 4). The Notice indicated that the public comment period would last thirty

days. Id. Counsel for Defendants entered appearance on January 17, 2019. (ECF No. 5). Counsel

for the Arkansas Department of Environmental Quality entered appearance on January 29, 2019.

(ECF No. 6). There has been no further activity in this case since January 29, 2019, and the Court

is unaware of how the parties wish to proceed. Therefore, the parties are hereby DIRECTED to

file a joint status report on or before August 2, 2019, regarding how they plan to proceed with

this case. If the Court does not receive a status report from the parties, the Court will enter a

scheduling order and set this matter for trial.

       IT IS SO ORDERED, this 26th day of July, 2019.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
